                            Case 1:15-cv-10790-DJC Document 158 Filed 04/16/19 Page 1 of 1
DEFENDANT’S ADDITIONAL EXHIBIT LIST – Doe v. Boston College, 1:15-cv-10790-DJC


The following are exhibits Defendant may offer at trial if the need arises. Plaintiff does not dispute these exhibits.



 Trial    BC                                  Document Description                                     Bates Range       Dep. Ex. No.
Ex. No. Ex. No.

          C       2018 Resume of John Doe                                                                 P00905            272*

          D       Medical Notes from Dr. Bain                                                             P001095           262*

                  Nov. 7, 2012 Email from C. Hughes to J. Doe re Doe’s claim another student
          F                                                                                              BC01046             66*
                  is responsible

                  Nov. 7, 2012 Email from C. Hughes to J. Herlihy and C. Davis re attempt to
          G                                                                                               P000155            67*
                  meet with J. Doe re other student

          H       Nov. 9, 2012 Email from C. Hughes to J.K. re appearing as witness                      BC00298             85*

          I       Nov. 9, 2012 Email from C. Hughes to Betsy re appearing as witness                     BC00299             84*




* Redacted for pseudonyms
